DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 4/29/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "cyclamate" in line 2, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the cyclamate".
Claim 2 recites the limitation "the sweetener" in line 1, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider adding the word “sweetener” prior to the listing of "steviol" and “mogroside” in Claim 1.
Claim 2 recites the limitation "steviol glycoside sweetener" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider adding the word “the” prior to "steviol glycoside sweetener".
The phrase “50%” in Claim 2, line 2 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
Claim 5 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider deleting the word “the”.
Claim 6 recites the limitation "mogroside sweetener" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the mogroside sweetener".
Claim 7 recites the limitation "cyclamate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the cyclamate”.
Claim 8 recites the limitation "the beverage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The “beverage” that is described in line 2 is a second beverage and different than the first beverage previously mentioned.  Applicant is advised to refer to the second beverage by a different name than just “beverage” which is what the claims are directed to.
Claim 8 recites the limitation "the absence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider deleting the word “the”.
Claim 8 recites the limitation "cyclamate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the cyclamate".
Claim 9 recites the limitation "the beverage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The “beverage” that is described in line 4 is a second beverage and different than the first beverage previously mentioned.  Applicant is advised to refer to the second beverage by a different name than just “beverage” which is what the claims are directed to.
Claim 9 recites the limitation "cyclamate" in line 4, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the cyclamate”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prakash et al. (US 2008/0292765).
Regarding Claim 1, Prakash (‘765) teaches a beverage with enhanced sweetness (See Abs., paras. 866-868.) comprising (i) a steviol glycoside sweetener (See para. 868, inclusive of rebaudioside D, rebaudioside A, dulcoside B, dulcoside A, rebaudioside B, rebaudioside C, rebaudioside F.) or mogroside sweetener (See paras. 30, 868, inclusive of mogroside IV, mogroside V.) and (ii) cyclamate, wherein cyclamate is present in a concentration below its sweetness recognition threshold (See paras. 26-27, 16.).
Regarding Claim 4, Prakash (‘765) teaches wherein the steviol glycoside sweetener comprises at least one steviol glycoside in a sweetening amount, wherein the at least one steviol glycoside is rebaudioside D, rebaudioside A, dulcoside B, dulcoside A, rebaudioside B, rebaudioside C, rebaudioside F (See paras. 30, 868.).
Regarding Claim 5, Prakash (‘765) teaches wherein the mogroside sweetener comprises at least one mogroside in a sweetening amount, wherein the at least one mogroside is mogroside IV, mogroside V (See paras. 30, 868.).
Regarding Claim 11, Prakash (‘765) teaches wherein the beverage further comprises a beverage matrix (See para. 866, products include non-carbonated and carbonated beverages such as colas, ginger ales, root beers, ciders, fruit-flavored soft drinks (e.g., citrus-flavored soft drinks such as lemon-lime or orange), powdered soft drinks, and the like; fruit juices originating in fruits or vegetables, fruit juices including squeezed juices or the like, fruit juices containing fruit particles, fruit beverages, fruit juice beverages, beverages containing fruit juices, beverages with fruit flavorings, vegetable juices, juices containing vegetables, and mixed juices containing fruits and vegetables; sport drinks, energy drinks, near water and the like drinks (e.g., water with natural or synthetic flavorants); tea type or favorite type beverages such as coffee, cocoa, black tea, green tea, oolong tea and the like; beverages containing milk components such as milk beverages, coffee containing milk components, cafe au lait, milk tea, fruit milk beverages, drinkable yogurt, lactic acid bacteria beverages or the like.).
Regarding Claim 12, Prakash (‘765) teaches wherein the beverage matrix is acidic water (See para. 866, citrus-flavored soft drinks such as lemon-lime or orange.).
Regarding Claim 13, Prakash (‘765) teaches wherein the beverage is selected from the group consisting of a zero-calorie beverage, a low-calorie beverage and a mid-calorie beverage (See paras. 28, 65, 866.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-10 is/are rejected under 35 U.S.C. 103 as being obvious over Prakash et al. (US 2008/0292765) in view of Prakash et al. (US 2014/0271996).
Regarding Claim 2, Prakash (‘765) teaches the beverage discussed above, however, fails to expressly disclose wherein the sweetener is a steviol glycoside sweetener that comprises rebaudioside M in a purity of at least about 50%.
Prakash (‘996) is directed to beverages with enhanced sweetness similar as Prakash (‘765) (See Abs., paras. 2, 7.) wherein the sweetener is a steviol glycoside sweetener that comprises rebaudioside M in a purity of at least about 50% (See para. 204 where the natural high potency sweetener is Rebaudioside M (13-[(2-O-.beta.-D-glucopyranosyl-3-O-.beta.-D-glucopyranosyl-.beta.-D-gl- ucopyranosyl)oxy]ent kaur-16-en-19-oic acid[(2-O-.beta.-D-glucopyranosyl-3-O-.beta.-D-glucopyranosyl-.beta.-D-gl- ucopyranosyl)ester]). In a particular embodiment, Rebaudioside M is present as a pure compound. In another embodiment, Rebaudioside M is present in high purity in a stevia extract or steviol glycoside mixture. In a more particular embodiment, Rebaudioside M is about 97% pure. In a further embodiment, Rebaudioside M is greater than about 80% pure.) for the purpose of providing a high potency sweetener that is natural with improved flavor and temporal profiles (See Abs., paras. 7, 204.).
It would have been obvious and foreseeable and within the skill set of a person having ordinary skill in the art that incorporating the natural sweetener as taught by Prakash (‘996) into Prakash’s (‘765) beverage formulation would predictably provide a beverage with improved flavor and temporal profiles.
Regarding Claim 3, Prakash (‘765) teaches wherein the steviol glycoside sweetener is a steviol glycoside blend or Stevia extract (See paras. 30, 64, 868.).
Regarding Claim 6, Prakash (‘765) teaches the beverage discussed above, however, fails to expressly disclose wherein the steviol glycoside sweetener or mogroside sweetener is present in a concentration from about 50 ppm to about 600 ppm.
Prakash (‘996) teaches wherein the steviol glycoside sweetener or mogroside sweetener is present in a concentration from about 50 ppm to about 600 ppm (See para. 232, 1-300 ppm.) for the purpose of providing a high potency sweetener that is natural with improved flavor and temporal profiles (See Abs., paras. 7, 204.).
It would have been obvious and foreseeable and within the skill set of a person having ordinary skill in the art that incorporating the sweetener as taught by Prakash (‘996) into Prakash’s (‘765) beverage formulation would predictably provide a beverage with a natural sweetener having improved flavor and temporal profiles.
Regarding Claim 7, Prakash (‘765) teaches the beverage discussed above, however, fails to expressly disclose wherein cyclamate is present in a concentration from about 1 ppm to about 200 ppm.
Prakash (‘996) teaches wherein cyclamate is present in a concentration from about 1 ppm to about 200 ppm (See para. 19, 1-500 ppm, as long as it is below the sweetness recognition threshold concentration.) for the purpose of providing a high potency sweetener that is natural with improved flavor and temporal profiles (See Abs., paras. 7, 204.).
It would have been obvious and foreseeable and within the skill set of a person having ordinary skill in the art that incorporating the sweetener as taught by Prakash (‘996) into Prakash’s (‘765) beverage formulation would provide the beverage with a natural sweetener with improved flavor and temporal profiles with the cyclamate at a concentration that is below the sweetness recognition threshold concentration.
Regarding Claim 8, Prakash (‘765) teaches the beverage discussed above, however, fails to expressly disclose wherein the sweetness of the beverage is enhanced by at least about 1.2-fold compared to the beverage in the absence of cyclamate.
Prakash (‘996) teaches wherein the sweetness of the beverage is enhanced by at least about 1.2-fold compared to the beverage in the absence of cyclamate (See paras. 19, 156 where the sucrose equivalence is increased by about 0.5% or greater up to 12%, thus at least about 1.2-fold.) for the purpose of providing a high potency sweetener that is natural with improved flavor and temporal profiles (See Abs., para. 156.).
It would have been obvious and foreseeable and within the skill set of a person having ordinary skill in the art that incorporating the sweetener as taught by Prakash (‘996) into Prakash’s (‘765) beverage formulation would provide the beverage with a natural sweetener with improved flavor and temporal profiles.
Regarding Claim 9, Prakash (‘765) teaches wherein the beverage has one or more of the following attributes: less bitterness, less bitter linger, less sourness, less astringency, less saltiness, less metallic notes, less licorice notes, better mouthfeel, less sweetness linger or improved sweetness onset, when compared to the beverage in the absence of cyclamate (See paras. 26, 71, 866.).
Regarding Claim 10, Prakash (‘765) teaches the beverage discussed above, however, fails to expressly disclose wherein the beverage has a sucrose equivalence of at least about 5%.
Prakash (‘996) teaches wherein the beverage has a sucrose equivalence of at least about 5% (See para. 156.) for the purpose of providing a high potency sweetener that is natural with improved flavor and temporal profiles (See Abs., para. 156.).
It would have been obvious and foreseeable and within the skill set of a person having ordinary skill in the art that incorporating the sweetener as taught by Prakash (‘996) into Prakash’s (‘765) beverage formulation would predictably provide a beverage with a natural sweetener with improved flavor and temporal profiles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         
April 30, 2022